Citation Nr: 1315104	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in January 2013; a transcript of the hearing is associated with the claims file.  

The Board also notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  The documents in such file include VA treatment records that may be relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On November 2011 VA PTSD examination, the Veteran was diagnosed with depressive disorder, not otherwise specified.  It was opined that such was most likely related to situational stressors not related to the Veteran's active service.  The examiner noted that the Veteran met the criteria for a PTSD stressor as it is related to the Veteran's fear of hostile military or terrorist activity, but found that the Veteran did not meet the full diagnostic criteria for PTSD.  Such opinion is consistent with the VA treatment records in the file which note negative PTSD screens. 

At the January 2013 Central Office hearing, the Veteran testified that he receives current treatment for depression at the Fort Worth, Texas VA Outpatient Clinic (VAOPC), and that he moved to Texas in September 2012.  Records of such treatment are not associated with the claims file.  In addition, the most recent Chicago VA treatment records are dated November 2011.  Recent VA treatment records dating from November 2011, to include Fort Worth VAOPC treatment records beginning September 2012 should be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, a March 2006 VA treatment record noted the Veteran alluding to receiving benefits from the Social Security Administration (SSA), although this document noted the Veteran was still working full time but planning to retire from his job.  In addition, on the November 2011 VA PTSD examination, it was noted the Veteran receives Social Security income.  These records tend to suggest the benefits he is receiving from SSA are likely based on age rather than disability.  However, such matter should be clarified, and if he is in receipt of SSA disability benefits based on a mental health disability, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of relevant VA treatment records from the Chicago VAMC dating since November 2011, and from the Fort Worth VAOPC dating since September 2012.  

2. Ask the Veteran whether he is in receipt of Social Security benefits for disability (rather than age) and if so, whether the benefits are based on a psychiatric disability.  If the Veteran indicates he is receiving Social Security disability benefits due to a psychiatric disability, all relevant administrative and medical records considered in the determination on the claim for SSA disability benefits should be requested from SSA. 

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


